Title: From Jonathan Trumbull, Jr. to William Heath, 3 August 1782
From: Trumbull, Jonathan, Jr.
To: Heath, William


                  
                     Sir
                     Head Quarters 3d Augst 1782
                  
                  His Excellency the Commander in Chief directs me to inform, that your Letter of Yesterday, inclosing (as you mentioned) a copy of the late System of Issues, with other papers, is not yet arrived.
                  If it has missed the expected Conveyance, the General will be obliged by your Care to forward it as soon as possible—I am Sir Your most Obedt
                  
                     J. Trumball Jur Secty
                  
               